FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 01/21/2021 in which claim 23 was withdrawn; and claims 1-2, 6, 11-15, 17-18 and 21-22 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-22 are under examination.

Withdrawn Objection/Rejections
	The objection to claims 11-14 for informalities, is withdrawn, in view of Applicant’s amendments to claims 11-14.
	The rejection of claims 2, 6, 15, 17, 18, 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn, in view of Applicant’s amendments to claims 2, 6, 15, 17, 18, 21 and 22.
	The rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, is withdrawn, in view of Applicant’s amendment to claim 6.	


Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al (21 May 2009; US 2009/0130211 A1) in view Menon et al (10 May 2001; WO 01/32036 A1).
This rejection is maintained.
Regarding claim 1, Gamay teaches a soft chewable gelled emulsion food product comprising 5 to 35% by weight of a lipophilic nutraceutical, 2% to 10% by weight of gelling agent(s) that stabilize the emulsion, and about 15% to about 35% by weight of water ([0028]-[0032], [0043]-[0048], [0057], [0058], [0060], [0069]-[0072], [0083], [0086] and [0089]). Gamay teaches the lipophilic nutraceuticals refer to nutritional additives and nutrients such as oil, fatty acids and fat-soluble oils ([0032] and [0053]-[0058]). Gamay teaches the gelling agents are selected from the group consisting of gelatin, gellan gum, pectin, agar, carrageenan, alginates and combination thereof ([0070], [0086] and [0089]). Gamay teaches the gelled emulsion food product further contains polyols such as glycerin, maltitol, sorbitol and xylitol, and non-nutritive sweeteners (sugar-free) such as sucralose and aspartame ([0073]). Gamay teaches a sugar-free gelled emulsion containing from 5% to 35% of polyols such as glycerin and/or sorbitol ([0089] and [0092]). It is noted that the soft chewable gelled emulsion product of Gamay meets the feature of “the gelled emulsion is solid at room temperature” of the claimed invention.
Thus, it would have been obvious for an ordinary artisan provided the guidance from Gamay to optimize the weight % of gelling agent, water and non-nutritive sweeteners/polyols in the gelled emulsion food product because as discussed above, Gamay teaches weight % of gelling agent, water and non-nutritive sweeteners/polyols which overlaps the claimed ranges for gelling agent, water and cariogenic sugars and/or polyols. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of gelling agent, water and cariogenic sugars and/or polyols to achieve a desired solid gelled emulsion product would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
However, Gamay does not teach the plant sterol and/or stanol fatty acid ester and amount thereof of claim 1.
Regarding the plant sterol and/or stanol fatty acid ester and amount thereof of claim 1, Menon teaches a cholesterol reducing stanol composition that is emulsified comprising plant stanol ester, gelling agents, and sugars/polyols, wherein the composition is orally administered in a variety of forms including chewable dosage forms and wherein the composition contains from 40% to 95% by weight of plant stanol 
It would have been obvious to one of ordinary skill in the art to include the plant stanol ester of Menon as the lipophilic nutraceutical in the gelled emulsion food product of Gamay and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because both Gamay and Menon are drawn to producing a food product or a chewable dosage form that is useful in reducing cholesterol/induce fat loss, and Menon teaches that stanol ester contains saturated fatty acids (Menon: pages 6-8) and thus, is within the scope of the lipophilic nutraceutical of Gamay, as saturated fatty acids materials can be added as part of the lipophilic nutraceutical component of the gelled emulsion food product of Gamay ([0057]). Thus, an ordinary artisan provided the guidance from the prior art would looked including the plant stanol ester of Menon as the lipophilic nutraceutical in the gelled emulsion food product of Gamay with a reasonable expectation of producing a resultant solid product that useful in reducing cholesterol, and produce Applicant’s claimed invention with reasonable success.
It would also have been obvious to one of ordinary skill in the art to optimize the weight % of the stanol ester in a gelled emulsion to an amount of 40-75% by weight, and produce the claimed invention. One of ordinary skill in the art would have been motivated do so because as discussed above, Menon provided the guidance for optimizing the amount of stanol ester to an amount from 40% to 95% by weight when used as a food product or a chewable dosage form for reducing cholesterol. Thus, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of plant stanol ester to achieve a desired solid gelled emulsion product would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
Regarding claim 3, Gamay teaches the sweeteners include sucrose, glucose, fructose, maltose and lactose ([0073]).
Regarding claims 4-6, Gamay teaches the sweeteners as flavors can be present in the gelled emulsion in an amount from about 0.01% to about 10% by weight of the finished product ([0073]). It is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of cariogenic sugars in the gelled emulsion would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
Regarding claims 7 and 8, Gamay teaches the polyol is glycerin, maltitol, sorbitol, xylitol, or mixtures thereof ([0073; Examples 2 and 3).
Regarding claims 9 and 10, Gamay teaches the gelled emulsion contains from 5% to 35% of polyols ([0089] and [0092]). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight 
Regarding claim 11, Gamay teaches the gelling agents are selected from the group consisting of gelatin, gellan gum, pectin, agar, carrageenan, alginates and combination thereof ([0070]; [0086] and [0089]).
Regarding claims 12 and 13, Gamay teaches the gelled emulsion contains 2% to 10% by weight of gelling agent(s) ([0071]). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of gelling agents in the gelled emulsion would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
Regarding claim 14, Gamay teaches the gelled emulsion contains about 15% to about 35% by weight of water ([0028]). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of weight amount of water in the gelled emulsion would have been obvious before the effective filing date of applicant's invention. See MPEP 2144.05 (I)-(II).
Regarding claim 15, Gamay teaches a dose unit of the gelled emulsion is 5 grams ([0092]).
Regarding claim 16, Gamay teaches the gelled emulsion has a water activity from about 0.70 to 0.96 ([0090])
Regarding claim 18, Gamay teaches the gelled emulsion is incorporated into a dietary supplement product ([0013] and [0085]).
Regarding claim 19, Menon teaches that plant stanol ester is known to be used for reducing cholesterol (page 5).
Regarding claims 20-22, Gamay teaches an edible product containing the gelled emulsion (abstract). Nowhere does Gamay teaches that the edible product is coated, thereby the edible product of Gamay is uncoated. Menon teaches the edible product is uncoated (Menon: page 21, lines 10-15). Gamay teaches the gelled emulsion food product is in a pre-formed package that is hermetically sealed ([0018]-[0019]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.







Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gamay et al (21 May 2009; US 2009/0130211 A1) in view Menon et al (10 May 2001; WO 01/32036 A1), as applied to claim 1 above, and further in view of Ekblom et al (7 August 2008; US 2008/0187645 A1).
This rejection is maintained.
The gelled emulsion of claim 1 is discussed above, and said discussion is incorporated herein in its entirety.
However, Gamay and Menon do not teach the triglyceride of claim 2 and the energy content of claim 17.
Regarding claims 2 and 17, Ekblom teaches an emulsified food product comprising plant sterol and/or stanol fatty acid ester, one or more stabilizer selected from gelatin, carrageenan, gellan gum, pectin, alginates, agar, and mixtures thereof, and water (abstract; [0001], [0026], [0032]-[0035] and [0038]; claims 1-13). Ekblom teaches the emulsified food product further contains at most 5% by weight of triglycerides such as vegetable oil ([0030] and [0040]-[0043]), which fall within the range of the claimed invention for triglycerides. Absent some demonstration of unexpected results from the claimed parameters, the optimization of amounts of triglycerides fat in the emulsion would have been obvious at the time of applicant's invention (MPEP 2144.05 (I)-(II)). Ekblom further teaches the energy content from the fat is from 50 to 1350 kJ, preferably from 50 to 190 kJ, and most preferably from 50 to 120 kJ calculated on an amount of food product containing 3.4 g plant sterol and/or stanol fatty acid ester ([0037]; claim 10).
I would have been obvious to one of ordinary skill in the art to include triglyceride in an amount of at most 5% by weight in the gelled emulsion, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ekblom teaches that triglycerides can be added to an emulsified food product so as the product get proper texture properties, as well as triglycerides increase the amount of energy one gets from one serving of the product (Ekblom: [0030]). One of ordinary skill in the art would have reasonable expectation of success of including triglycerides in the gelled emulsion food product of Gamay because Gamay also indicated that triglycerides can be added to the gelled emulsion (Gamay: [0057] and [0058]). Thus, an ordinary artisan provided the guidance from Ekblom would have looked to including triglycerides in the gelled emulsion food product of Gamay with a reasonable expectation of obtaining a gelled emulsion good product proper texture properties, as well as triglycerides increase the amount of energy one gets from one serving of the product, and achieve Applicant’s claimed invention with reasonable success.
It would also have been obvious for one ordinary skill in the art to optimize the energy content from the fat in the gelled emulsion of Gamay to an energy content as claimed, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ekblom provided the guidance to do so by teaching that the energy content from fat of the emulsified food product can be optimize from 50 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
Applicant argues the comparative compositions shown in Example 1 of the specification were comparable to the neutraceutical phase of Gamay and the stanol used in Menon, and the results shown in the second table in Example 1 showed that neither of the comparative compositions worked in forming acceptable gelled emulsions. (Remarks, page 7, 1st paragraph).

In response, the Examiner disagrees. Contrary to Applicant’s allegation, the neutraceutical phase of Gamay is not comparable to comparative compositions of Example 1 of the specification because neither rapeseed oil nor phytosterol powder in the comparative compositions of Example 1 was used in the neutraceutical phase of Gamay. Likewise, neither rapeseed oil nor phytosterol powder in the comparative compositions of Example 1 was used in the composition of Menon. Thus, Applicant attempt to compare the compositions of the cited prior art to that of the claimed invention using Example 1 of the specification to show nonobviousness is not sufficient In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that Gamay fails to disclose plant sterol ester and/or plant stanol ester, let alone plant sterol ester and/or plant stanol ester in an amount of 40-75% by weight of the gelled emulsion. (Remarks, page 7, 2nd paragraph).

In response, the Examiner disagrees. The 103 rejection is based on the combined teachings of Gamay and Menon. Applicant’s attempt to attack Gamay individually is not sufficient to obviate the 103 rejection based on the combined teachings of Gamay and Menon because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above in the standing 103 rejection, Menon teaches and provided the guidance for including plant stanol ester as the lipophilic nutraceutical in the 

Applicant argues by alleging that Gamay and Menon are directed to different goals and generate different effects, as Gamay is drawn to using composition for reducing appetite and Menon is drawn to using the composition for reducing absorption of cholesterol. Thus, Applicant alleged that an ordinary artisan would not have been motivated to substitute the lipophilic neutraceutical phase of Gamay with the plant sterol ester and/or plant stanol ester of Menon. (Remarks, page 7, 3rd paragraph).

In response, the Examiner disagrees. Contrary to Applicant’s allegation, Gamay and Menon are analogous arts, as they are both in the same field of endeavor. As discussed above in the 103 rejection, Gamay and Menon are both drawn to producing a food product or a chewable dosage form that is useful in reducing cholesterol/induce fat loss. See 103 rejection, page 5 (1st paragraph) of this office action. Thus, the combination of Gamay and Menon as analyzed in the standing 103 rejection is indeed proper to render obvious Applicant’s claimed invention.

Applicant argues Menon teaches the use of plant sterol ester and/or plant stanol ester only in combination with surfactants. Applicant further argues that testing showed that emulsifiers disturb the interaction between the gelling agent and the plant sterol and/or plant stanol ester the composition so that no gelled emulsion is solid at room temperature could be obtained. Thus, Applicant alleged asserted that nothing in Menon would have led an ordinary artisan to pick and choose only plant sterol ester and/or plant stanol ester without surfactant as required by Menon. (Remarks, page 7, last paragraph to page 8).

In response, the Examiner disagrees. Menon teaches that the surfactant is used to stabilize the plant stanol ester composition (Menon: page 19, lines 20-end to page 10, lines 1-9). While Gamay teaches surfactants or emulsifiers may be used in the In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

Applicant argues the gelled colloidal emulsion of Gamay is a different type of product than the pills, tablets, capsules and powders disclosed in Menon. Thus, Applicant alleged that an ordinary artisan aiming at producing gelled emulsions would not have turned to Menon. (Remarks, page 8, paragraphs 2-4).

In response, the Examiner disagrees. It is noted that gelled emulsion of Gamay is formed into a chewable snack and Menon is also drawn to a chewable snack (Gamay: [0001], [0014] and [0048]; Menon: page 22, lines 16-end to page 23). Thus, Gamay and Menon are drawn to forming the same type of product, which is a chewable snack/product. 
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10532060. 
This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Patent significantly overlap with the subject matter of instant claims, i.e. a gelled emulsion that is solid at room temperature and edible product containing the gelled emulsion, wherein the gelled emulsion comprising plant sterol ester and/or plant stanol ester, at least one polyol, and combinations thereof, gelling agent and water, with overlapping amounts of plant sterol ester and/or plant stanol ester, at least one polyol, and combinations thereof, gelling agent and water. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 10532060.

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
Applicant argues by acknowledging the double patenting rejection and indicated that the double patent rejection would be addressed when all rejections have been overcome. (Remarks, page 9).
In response, all rejections including the double patenting rejection have not been overcome for the reasons of record. Thus, the double patenting rejection is maintained for the reason of record and pending the filing of a terminal disclaimer.

New Rejection
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 introduces new matter as the claim recite the limitation: "triglyceride fat in an amount of 0.01-20% by weight.” There is no support in the specification for the range of 0.01-20% by weight for the triglyceride fat. 
While the specification disclosed the amount of triglyceride fat is 0-20% by weight (see specification, page 16, lines 5-11) and provide support for the maximum point of 20% as the amount of triglyceride fat, there is not support in the specification for the minimum point of 0.01% as the amount for the triglyceride fat as claimed.
Claim 6 introduces new matter as the claim recite the limitation: "the total amount of the one or more cariogenic sugars is 0.01 – 0.1% by weight.” There is no support in the specification for the range of 0.01 – 0.1% by weight for the cariogenic sugars. 
While the specification disclosed the amount of cariogenic sugar is 0-0.1% by weight (see specification, page 23, lines 16-20; and page 30, lines 1-3) and provide 
MPEP §2163.06 states: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments. 
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613